internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b03-plr-155917-01 date date legend p q a d1 d2 d3 dear this letter responds to a letter dated date and subsequent correspondence requesting a ruling under sec_301_9100-3 of the procedure and administration regulations that p be granted an extension of time to elect to treat q as a qualified_subchapter_s_subsidiary qsub effective d2 facts according to the information submitted p elected on d1 to be treated as a s_corporation under sec_1362 of the internal_revenue_code on d2 p formed q for the purpose of carrying on the business of a an unrelated corporation that p intended to acquire on d3 p caused q to acquire all of the assets of a p intended to elect effective d2 to treat q as a qsub under sec_1361 however the parties responsible for filing the election failed to designate which of the parties would file the election and inadvertently the election was not filed timely law sec_1362 generally provides that a small_business_corporation may elect to be an s_corporation sec_1361 defines a qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1_1361-3 prescribes the time and manner for making an election to be classified a qsub sec_1_1361-3 provides that an election to treat an eligible subsidiary as a qsub may be effective up to two months and days prior to the date the election is filed or not more than months after the election is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly p is granted an extension of time of days from the date of this letter to file form_8869 qualified_subchapter_s_subsidiary with the appropriate service_center to elect effective d2 to treat q as a qsub a copy of this letter should be attached to the form_8869 except for the specific rulings above we neither express nor imply any opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the internal_revenue_code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely s william p o’shea acting associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copies of this letter cc
